Citation Nr: 0203935	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  00-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than September 4, 
1998, for a grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a marriage counselor


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from April 1944 to December 
1945.

The appeal arises from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, granting service connection for 
PTSD.  

In the course of appeal the veteran testified before the 
undersigned Board member at the RO in January 2002.  A 
transcript of that hearing is included in the claims folder.  


FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
a nervous disorder in March 1982.  

2.  In May 1982 the RO requested evidence from the veteran to 
support of his claim of service connection for a nervous 
disorder, and then informed the veteran that if he did not 
reply within one year any future grant of the claimed benefit 
would not be granted effective earlier than the date of such 
future submission.  The veteran did not reply to that RO 
request within one year. 

3.  Other than the claim submitted in March 1982, there was 
no formal or informal claim for service connection for a 
psychiatric disorder submitted prior to September 4, 1998.  

4.  The veteran submitted a claim for service connection for 
PTSD on September 4, 1998, and based on evidence of record at 
that time and evidence submitted thereafter, the RO granted 
service connection for PTSD by a June 1999 rating decision.

CONCLUSIONS OF LAW

1.  A March 1982 claim for service connection for a nervous 
disorder was abandoned.  38 U.S.C. § 3003 (1982); 38 C.F.R. 
§§ 3.109, 3.158(a) (1981).

2.  The veteran is not entitled to an effective date for a 
grant of service connection for PTSD earlier than September 
4, 1998.  38 U.S.C.A §§ 5103, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records, including a report of 
a service separation examination in December 1945, show no 
findings of any mental disorder.  

In a June 1949 VA application for hospital treatment or 
domiciliary care, it was noted that the veteran alleged that 
he had been nervous for four to five years.  It was noted 
that the veteran had been hospitalized once for three weeks 
aboard ship when he pulled a stomach muscle, but he had been 
well otherwise.  An initial examiner observed that the 
veteran was fidgety and nervous and could not sit still, with 
trembling at times.  

Upon referral in June 1949, a consulting psychiatrist noted 
the veteran's reports of being nervous for four or five 
years.  The veteran reported that his brother had a nervous 
breakdown after returning from service, and he was fearful 
that the same would happen to him.  The veteran further 
reported that he had always been of a nervous temperament, 
getting into arguments and fights.  The examining physician 
assessed severe marital maladjustment, probably based on 
personality difficulties of both the veteran and his wife.

In a February 1977 submitted claim for nonservice-connected 
pension benefits, the veteran informed that he could not work 
pursuant to doctors advice.  

The report of an August 1977 VA medical examination indicates 
that the veteran suffered for many years, from at least 1951, 
from a right inguinal hernia, with several surgical repairs 
performed.  He had retired as an electrician due to the 
hernia condition.  The examiner noted multiple other 
disorders including moderate lumbosacral strain with X-ray 
evidence of degenerative arthritis and degenerative disc 
disease of the thoracic and lumbar spine at multiple sites.  
There was no mention of alcoholism or mental impairment.

In March 1982 the veteran submitted a formal claim for 
service connection for a nervous condition, reporting that he 
was first treated for the disorder aboard the USS St. George 
while in the Navy in 1944.  He stated on the application that 
he was treated for the condition at the VA medical center at 
Fort Bayard, New Mexico from 1946 to 1948; by Dr. Witiker in 
Deming, New Mexico, in 1946; by Dr. Hayes in Albuquerque, New 
Mexico, in 1962; and by Dr. Model in Albuquerque, New Mexico, 
in 1969.  

The RO in April 1982 sent a letter informing him that his 
service medical records were being obtained.  The veteran's 
service medical records, as noted above, were obtained and 
added to the claims folder in April 1982.

A further April 1982 RO letter sent to the veteran informed 
him that records from the VA medical center in Albuquerque, 
New Mexico, had been requested.  Records from that facility 
from November 1981 to March 1982 were obtained and associated 
with the claims folder in April 1982.  

In a letter dated May 6, 1982, the RO requested that the 
veteran submit medical evidence from 1946, which the veteran 
in his claim had reported he would be submitting.  The RO 
informed that if the evidence must be received within one 
year, because otherwise, "benefits, if entitlement is 
established, may not be paid prior to the date of its 
receipt."  The veteran on May 11, 1982, submitted a reply to 
the May 6 request, informing that he had been admitted to the 
Fort Bayard Hospital in 1946, that the hospital had 
thereafter closed, and that he did not know where those 
records were.  The veteran requested that the RO attempt to 
obtain the records.  

In a letter to the veteran dated May 18, 1982, the RO 
requested that the veteran submit additional evidence so that 
further action could be taken on his claim for disability 
benefits.  Specifically, the RO requested that doctors who 
treated him for the claimed nervous condition submit 
psychiatric reports showing the nature of the nervous 
condition and why it is believed that the condition was 
caused by his military service.  The RO informed that the 
evidence should be submitted as soon as possible, and that it 
must be received within one year of the date of the letter, 
"otherwise, benefits, if entitlement is established, may not 
be paid prior to date of its receipt."

In September 1998 the veteran submitted a claim for service 
connection for PTSD.  He reported that the disorder developed 
while aboard the USS St. George, where he had to clean up 
body parts of shipmates following a kamikaze attack.  Later 
in September 1998, the veteran submitted supporting evidence 
including service personnel records showing that the veteran 
served aboard the USS St. George, a record informing of the 
attack on the USS St. George on May 6, 1945, a statement by a 
fellow service member who served aboard the USS St. George 
with the veteran, and an August 1998 letter from Richard M. 
Smith, a private family therapist.  

In the August 1998 letter, Mr. Smith informed that he had 
known the veteran for three years, and during that time had 
found that the veteran had characteristics of PTSD.  The 
therapist noted a history as related by the veteran.  The 
therapist opined that the veteran suffered from PTSD due to 
his combat exposure in Naval service.  

In response to an RO request, in September 1998 the Fort 
Bayard Medical Center, New Mexico, informed that their files 
contained no records of treatment of the veteran.  The letter 
stated that the hospital has been a long term care facility 
for the New Mexico Department of Health since 1966, and that 
they did not have records from prior to 1966, when the 
hospital had been a VA facility.  

A March 1999 reply to RO query from the U.S. Armed Services 
Center for Research of Unit Records verified that a kamikaze 
aircraft did hit the USS St. George in May 1945, and that 
this resulted in the deaths of three men.  

At an April 1999 VA PTSD examination, the veteran related a 
history participating in various stressful events in service, 
including an incident in which a kamikaze bomber hit his 
ship.  The examiner diagnosed PTSD. 

At a hearing before the undersigned Board member at the RO in 
January 2002, the veteran testified, as did his wife and 
Richard Smith, his therapist.  The therapist contended on the 
veteran's behalf that the veteran had been unable to follow-
through on his past claims for service connection for a 
psychiatric disorder due to the psychiatric disorder itself.  
The therapist noted that the veteran had been in a cycle of 
drinking and fighting that dated back to his period of 
service.  The therapist contended that an effective date for 
a grant of service connection for a psychiatric disorder back 
to his period of service was warranted because his disorder 
was recognized at that time.  The veteran testified to having 
received shock therapy post service for a period of two or 
three years beginning in approximately 1945.  He reported 
staying drunk from the time of that hospitalization release 
until approximately 15 years ago.  The veteran's wife, also 
at the hearing, corrected him, testifying that he had ceased 
drinking 18 years ago.  The veteran testified, in effect, 
that he filed a claim for service connection for a 
psychiatric disorder in 1982, that he was then requested to 
provide records of his reported treatment at Bayard Hospital, 
that he attempted to obtain those records but was told that 
they were lost in a St. Louis fire, that he informed the RO 
that he was told that the records were not available, and 
that the RO nonetheless again requested the records, and he 
did not reply to that request.  



Analysis

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C.A. § 5103A 
(West Supp. 2001)).  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  These regulations are 
also for application in this matter.  However, in this 
instance, the veteran has not indicated the existence of any 
evidence which may justify the granting of the veteran's 
claim, and the record as a whole does not indicate the 
existence of any such evidence.  As detailed below, an 
earlier effective date cannot be granted in this case without 
evidence of an earlier submission of a non-abandoned claim, 
and any as-yet-unobtained post-service medical records cannot 
serve as substitute for such an earlier submitted claim.   
There is no indication that such relevant additional but 
unobtained evidence of an earlier submitted claim exists.  
The veteran has been requested to provide supporting 
evidence, and has not indicated that there may be additional 
relevant evidence to submit.  Accordingly, given the 
circumstances of this claim for an earlier effective date for 
a grant of service connection, the Board finds that the VCAA 
does not require additional development.  

The Board notes that at his January 2002 hearing before the 
undersigned Board member, the veteran waived RO review (prior 
to Board adjudication) of additional evidence he submitted in 
support of his claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
See 38 U.S.C.A. § 1110 (West 1991 & Supp 2001); 38 C.F.R. § 
3.303(a) (2001); see also Degmetich v. Brown, 104 F.3d 1328, 
1331-32 (Fed.Cir. 1997).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & Supp 
2001); 38 C.F.R. § 3.303(d).

Under applicable criteria, the effective date of an award of 
compensation or based on an original claim or a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(2001).  For an award of disability compensation involving a 
direct service connection claim, the effective date of the 
award will be the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, the 
effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

The Board has carefully reviewed the record and finds no 
pending claim for any nervous disorder prior to the September 
4, 1998 date of receipt of the veteran's claim for service 
connection for PTSD.  While records show a VA application for 
hospital treatment or domiciliary care in June 1949 and an 
associated medical evaluation of the veteran, the veteran did 
not then claim entitlement to service connection for a 
nervous disorder, and the medical records from that period as 
contained within the claims folder do not clearly indicate 
that a nervous disorder developed during the veteran's period 
of service.  There was no submitted statement from that 
period that may have been construed as an informal claim for 
service connection for a nervous disorder.  

While the veteran submitted a claim for a nervous disorder in 
March 1982, the RO attempted to develop that claim, obtaining 
VA and service records.  The RO still lacked evidence to show 
that there was any nervous disorder related to service.  
Accordingly, the RO requested that the veteran submit such 
additional evidence.  In the RO's final request, dated May 
18, 1982, the RO clearly stated that if the veteran failed to 
submitted the requested evidence to support his claim within 
one year of the request, any claim based on such submitted 
evidence could only result in entitlement to benefits dating 
from the date of receipt of such evidence.  The veteran 
failed to reply to that last evidentiary request within one 
year.  

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  Failure to furnish 
notice of the time limit for filing of a claim or submission 
of evidence will not extent the periods allowed for these 
actions.  38 C.F.R. § 3.109. (1981-1982).

VA regulations provide that where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, pension, 
compensation, or dependency and indemnity compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim. 38 U.S.C. § 3003(a) [recodified at 38 
U.S.C. § 5103(a)]; 38 C.F.R. § 3.158(a) (1981).  In this 
case, it is clear that the RO on May 18, 1982 requested that 
the veteran submit additional evidence to support his claim.  
The veteran failed to reply to this request, and hence after 
a year his claim became abandoned.  

It has been argued that the veteran's disability precluded 
him from making this reply.  In effect this is an argument 
for equitable tolling, that is that equity requires that the 
time limit for filing a formal claim not be tolled in the 
veteran's case. However, the Board is bound by the laws of 
Congress as set out in the statutes, and by the regulations 
of the Department. 38 U.S.C.A. § 7104.  In this case, those 
laws and regulations dictate the conclusion that the 1982 
claim was abandoned and that benefits may not be paid based 
on that application.  The Board is not free to ignore the VA 
regulations.  See e. g., Payne v. Derwinski, 1 Vet.App. 85 
(1990).

In Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
characterized Irwin v. Dep't of Veterans Affairs, 498 U.S. 
89, 95-96 (1990), as having held that "equitable tolling is 
available in suits between private litigants ... 'where the 
complainant has been induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.'" 
Bailey, 160 F.3d at 1364 (quoting Irwin, supra). The Federal 
Circuit specifically held in Bailey that equitable tolling in 
the paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass." Bailey, 
160 F.3d at 1365 (emphasis added). (William) Smith v. West, 
13 Vet. App. 525 (2000).  In this case, there is no 
indication of trickery, and the request for equitable tolling 
is meant to be based merely on the veteran's incapacity to 
pursue his claim.  Because the RO's instructions to the 
veteran regarding the consequences of his failure to reply 
were clear, there is no misleading or trickery in this case.  
There is no provision in VA law for tolling on the basis of 
the veteran's lack of diligence due to his claimed nervous 
disorder.  Even if there were such a provision, the veteran's 
reply to the prior request in April 1982 strongly suggests 
that the veteran suffered no such impairment at that time.  

At the January 2002 hearing the veteran in essence contended 
that it was unfair to deny an earlier effective date back to 
1982, because he had told the RO at that time that he had 
attempted unsuccessfully to obtain records of his Bayard 
hospitalization and they merely requested the records again.  
However, as noted above, the last correspondence from the RO 
at that time, dated May 18, 1982, was not a repeated request 
for those unobtainable past medical records, but rather a 
request for current medical evidence of a psychiatric 
disorder and medical opinion evidence relating such a 
disorder to the veteran's period of service.  Such a request 
was a request for evidence essential to the veteran's claim.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (rules regarding 
service connection).  By not replying to that essential 
request, the veteran failed to exercise necessary diligence 
in pursuit of his claim.  A veteran is expected to exercise 
diligence in pursuing his claim, and cannot instead look to 
equitable tolling for remedy when his claim would otherwise 
lapse.  See Pfau v. West, 12 Vet. App. 515, 517 (1999) 
quoting Irwin v. Department of Veterans Affairs, 498 U.S. 89 
(1990).  The Board finds no basis for equitable tolling of 
the one year time limit for reply to the May 18, 1982 
development request.  The year elapsed, and the claim was 
thereby abandoned.  38 C.F.R. § 3.158(a).

The Board finds no basis in VA law for an effective date 
earlier than the September 4, 1998 date of receipt of claim 
for service connection for PTSD.  Pursuant to 38 C.F.R. § 
3.400, September 4, 1998 is the later of the date of receipt 
of claim or the date entitlement arose.  Accordingly, the 
claim of entitlement to an earlier effective date for service 
connection for PTSD must be denied.  


ORDER

Entitlement to an effective date earlier than September 4, 
1998, for a grant of service connection for PTSD is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

